Action against the corporate maker and individual indorsers of a note, which individual indorsers were the officers of the corporate maker. Judgment in favor of the plaintiff as against the appealing individual defendant, Bosen, who was secretary and treasurer of the corporation, and order denying motion for a new trial unanimously affirmed, with costs. The notice of protest and dishonor sent to the indorser Bosen to the business address of the corporate maker on the theory that it was also a business address of the indorser Bosen, who was secretary and treasurer of the maker, was a sufficient compliance with section 179 of the Negotiable Instruments Law. Present — Hagarty, Carswell, Davis, Johnston and Taylor, JJ.